STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re: M.G., J.M., & B.M.                                                               FILED
                                                                                     January 14, 2013
                                                                                  RORY L. PERRY II, CLERK
No. 12-0787 (Braxton County 11-JA-31, 32 & 33)                                  SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA

                                 MEMORANDUM DECISION

       Petitioner Father, by counsel Andrew Chattin, appeals the Circuit Court of Braxton
County’s order entered on September 4, 2012, terminating his parental rights to J.M. and B.M.
and his custodial and psychological parental rights to M.G. The guardian ad litem, David
Karickhoff, has filed his response on behalf of the children. The West Virginia Department of
Health and Human Resources (“DHHR”), by William Bands, its attorney, has filed its response.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

         The abuse and neglect petition in this matter was filed after B.M. was born with drugs in
his system. The petition charged Petitioner Father with failure to protect the children. Petitioner
Father was adjudicated as an abusing and neglectful father and was then granted a one year post-
dispositional improvement period. He was directed to remain drug-free during this period and to
participate in drug screens. Approximately four months after being granted the post-dispositional
improvement period, the State moved to revoke the same on the basis that petitioner had not
remained drug-free and had not seen the children in six months, as he was not participating in
visitation. The circuit court terminated the improvement period and found that the parents failed
to cooperate with the previously awarded rehabilitative period, failed to remain drug and alcohol
free, failed to submit to drug screens when requested, failed to attend court ordered long-term
drug rehabilitation, tested positive for drugs, and failed to contact the children. The circuit court
then terminated Petitioner Father’s parental and custodial rights after finding that there was no
reasonable likelihood that the conditions of abuse or neglect can be corrected in the near future.

       The Court has previously established the following standard of review:

       “Although conclusions of law reached by a circuit court are subject to de novo
       review, when an action, such as an abuse and neglect case, is tried upon the facts
       without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
                                                     1
­
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have
       decided the case differently, and it must affirm a finding if the circuit court’s
       account of the evidence is plausible in light of the record viewed in its entirety.”
       Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        On appeal, Petitioner Father argues that the circuit court erred in terminating his parental
and custodial rights as there was evidence that he passed some of his drug tests and his
psychological evaluation did not show that he had a significant drug problem. Further, he argues
that he did not require inpatient drug treatment and he attended outpatient treatment on occasion.
He also argues that he did not visit the children due to his work schedule and the emotional
difficulty he suffered when he visited.

        The guardian responds in favor of the termination of parental and custodial rights and
argues that Petitioner Father failed to participate in the improvement period. The DHHR joins in
and concurs with the guardian’s response in favor of the termination of parental and custodial
rights.

        The Court has held that “‘courts are not required to exhaust every speculative possibility
of parental improvement . . . where it appears that the welfare of the child will be seriously
threatened . . . .’ Syl. Pt. 1, in part, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).” Syl. Pt.
4, in part, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). This Court finds that the circuit
court was presented with sufficient evidence upon which it could have found that that there was
no reasonable likelihood that the conditions of abuse and neglect could be substantially corrected
in the near future and that termination was necessary for the children’s welfare. Pursuant to West
Virginia Code § 49-6-5(a)(6), circuit courts are directed to terminate parental rights upon these
findings.

       For the foregoing reasons, the circuit court’s order terminating petitioner’s parental and
custodial rights is hereby affirmed.

                                                                                           Affirmed.

ISSUED: January 14, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                      2
­